Maesiiall, J.
(concurring). I concur in all tbat is said in tbe opinion of tbe court written by my brother WiNsnow. I cboose to add a few words, more by way of emphasis than for any other reason.
It should be cause for much gratification to all who appreciate the principles of constitutional liberty, now so signally vindicated, that, rising above the influence of mere precedent, the court has the courage to cut loose from a judicial error that has been almost universally proclaimed by the courts of this country for many years — again demonstrating that
“Truth crushed to earth shall rise again;
The eternal years of God are hers;
But Error, wounded, writhes with pain,
And dies among his worshippers.”
As we face and try to measure the limitless significance and importance of the conception of that great change in civil government from the old order to the one under a written constitution, we are utterly unable to harmonize it with the idea, inconsiderately expressed at first, and followed, thereafter, without original thought upon the subject, as it seems,'that the transmission and taking of property through inheritable blood or by will rests in sovereign grace and not in right, and that it is competent for the law-making power to abolish all regulations on the- subject, leaving property, upon the circumstance of the death of the owner, liable to be seized upon and enjoyed by the first taker or to escheat to the people as a whole. Flow that relic of a system recognizing a personal, earthly sovereign as the source of all power and opportunity to acquire and enjoy and transmit the fruits of individual energy, could have been regarded as the light to guide judicial footsteps under a system dignifying former so-called privileges or graces as rights, puzzles the mind. 'True, it has been affirmed over and over again by judges and courts of the highest respectability. Eminent jurists whose names are written high in the temple of judicial fame have stood spon-*225sora for it. But tbe greatest errors of tbe past bave bad tbe most distinguished supporters. If it were true that error could be sanctified by mere weight of tbe number or ability of its advocates, and be given tbe character of infallible truth by tbe mere force of repetition, then tbe error that tbe constitutional guaranties do not reach tbe subject we are considering would bave long ago taken such deep root that tbe most courageous could not bave hoped to dislodge it. But such, as experience shows, is not tbe case. Error, though ■ often repeated, is error still, and because it is error it is mortal and must be swallowed up by immortality. We may well hope that tbe position of this court, now taken, will mark a return movement to a better appreciation of tbe great change which tbe constitution made from a form of personal government, unrestrained, in tbe ultimate, except by tbe conscience of tbe sovereign, to a government by tbe people under tbe restraints of a written constitution setting up tbe standard necessary to life, liberty, and tbe pursuit of happiness; and creating a judicial system, independent of all other departments, with supreme power to guard that standard.
Tbe very opening lines of tbe immortal Declaration mark one of tbe greatest changes wrought in human affairs. It was not tbe mere expression of a sentiment; it was tbe declaration of a fundamental truth designed to stand for tbe future as tbe central object of civil government, and to be a test of tbe legitimacy of legislative action: “We bold these truths to be self-evident: that all men are created equal; that they are endowed by tbe Creator with certain unalienable rights; that among these are life, liberty, and tbe pursuit of happiness.”
ITpon that all tbe constitutions of tbe land, state and national, bave been builded. If there were any purpose at all in that declaration and tbe incorporation of it into all constitutions, it Avas to mark tbe beginning of a new era, one when those things regarded to be essential to human life, hu*226man liberty, and human happiness should no longer be legitimately referred to as subjects of enjoyment by mere sovereign grace, but should have the dignity of absolute rights, regulated by laws reasonably necessary to their preservation and enjoyment; not subject to regulation beyond that boundary and into the realms of destruction.
It was that conception of the constitution in the soul of Daniel Webster, when in the last years of his life, looking backward at the dangers successfully passed, and facing in contemplation those yet to come, he said:
“I love the constitution of the country. ' I have a passion for it, the only political passion that ever entered into my’ breast; I cherish it day and night; I live on its healthful, saving influences, and I trust never, never, nevee to cease to heed it till I go to the grave of my fathers. The constitution of the United States! What is there on the whole earth; what is there that so fills the imaginations of men under heaven; what is there that the civilized, liberalized, liberty-loving people of the world can look at, and do look at, so much as that great and glorious instrument, held up to their contemplation, blazing over the Western Hemisphere, and darting its rays throughout the world, the constitution of the United States of America!”
Facing that not overdrawn picture, who could fail to appreciate that a radical change was wrought by our organic law, or doubt but what included among those unalienable rights so forcibly proclaimed and impliedly or expressly guaranteed is that of complete enjoyment of personal acquisitions, subject only to reasonable regulation? Why turn aside and test the dignity of individual possessions in that respect by the very system which the change was designed to replace ?
When I wrote the concurring opinion in Black v. State, 113 Wis. 205, 89 N. W. 522, proclaiming the doctrine, and without disfavor by my brethren, which the court has now so emphatically vindicated, I affirmed that the power to tax the right to inherit and to take by will, as property or the rep*227resentative of property, and make all reasonable regulations •of suck rights, which include reasonable revenue measures, •exists and may well be exercised. Doubtless that may be done in either of two ways, viz.: under sec. 1, art. VIII, and independently thereof, limited by equality clauses of the constitution, which prohibit unjustifiable discriminations and legislation destructive of the right. The latter method was well known when the change to the present system of government in this country occurred. There were regulations for the purpose of revenue, and, besides, there was the overshadowing power to withdraw the privilege entirely. The latter was abrogated when the privilege, so called, was given the dignity of a right. Power as to the former was not affected. It can be exercised, subject to constitutional limitations. When the legislation in that regard passes the boundary of regulation and becomes discriminatory, or burdensome because not a reasonable taxing measure and therefore confiscatory,-it meets the bar of the constitution. Eurtker liberty ■than that to deal with property rights on the occasion of the •death of an owner is a relic of the past. It has no legitimate place in our system of constitutional liberty.